Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 10/04/2019 with claims 1-8 are pending in the Application.  
Examiner’s Amendment.
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Amends claim 6 line 3 as the following : 
--the compound of [[any one of Claims 1 to 5]] claim 1 dispersed into the resin --

Reason for allowance
 
 
2.	Claims 1-8 are allowed.
The following is an examiner’s statement of reason for the indication of allowable subject matter:  
The compound  recited in these claims are  not taught or rendered obvious by prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(e) of PCT/KR2018/015522 which papers have been placed of record in the file.




                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Ito et al. (US 2012/0248973) discloses  an ANTHRACENE DERIVATIVE AND LIGHT-EMITTING DEVICE.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                /THINH T NGUYEN/                Primary Examiner, Art Unit 2897